            Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

APICHAYA RAKTABUTR                                *

Plaintiff                                         *

v                                                 *           Civil Action No. ELH-21-0008

GREATER BALTIMORE MEDICAL                         *
CENTER,
                                                  *
Defendant
                                            ***
                                        MEMORANDUM



         Apichaya Raktabutr, who is self-represented, filed suit (ECF 1) against the Greater

Baltimore Medical Center (“GBMC”), along with a motion for leave to proceed in forma pauperis

(ECF 2). Because Raktabutr’s financial affidavit demonstrates that she is eligible to proceed in

forma pauperis, I shall grant the motion (ECF 2).

         GBMC filed a motion to dismiss the Complaint for lack of subject matter jurisdiction,

pursuant to Fed. R. Civ. P. 12(b)(1). ECF 6. Defendant’s motion is supported by a memorandum

of law (ECF 6-1) and a declaration. ECF 6-2. Plaintiff filed a letter in response, asking to “stay in

the case until final.” ECF 8.

         No hearing is necessary to resolve the motion. See Local Rule 105.6. For the reasons that

follow, I will grant the motion and dismiss the complaint, without prejudice, and with leave to

amend.

                                I. PLAINTIFF’S ALLEGATIONS

         Plaintiff initiated this action by filing her claims on a preprinted form titled “Complaint

For Employment Discrimination.” ECF 1. She alleges that she worked as a Clinical Pharmacist at
             Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 2 of 7



GBMC, and that GBMC, her former employer, obstructs her prospects for future employment by

making untrue statements about her. ECF 1 at 3. She alleges that GBMC unfairly terminated her

from employment for not showing up at work, although she was not scheduled to work, and she

has “the schedule to prove it.” Id. at 4. Further, she claims that GBMC continues to inform

potential employers about her termination. Id. She also claims that GBMC has retaliated against

her. Id.

           Plaintiff checked boxes on the Complaint form that indicate she is claiming discriminatory

conduct for termination of her employment, retaliation, and other acts Id. at 4. The Complaint

form reads: “It is my best recollection that the alleged discriminatory acts occurred on…” In

response, plaintiff has written the date “January 2017.” Id. However, plaintiff has not checked

any boxes on the form listing possible bases for unlawful discrimination. Id. Plaintiff asks “a

judge/court to tell GBMC hospital to stop persecution/retaliation me [sic]” and she seeks “some

compensation if possible” of an unstated sum. Id. at 5 at 5-6.

           As the basis for jurisdiction in this case, plaintiff indicates “Other federal law,” “Relevant

state law,” and “Relevant city or county law.” But, she does not identify the law or laws under

which she brings her claims. Id. at 3.

                                           II. DISCUSSION

                                              A. Legal Standard

           Rule 12(b)(1) of the Federal Rules of Civil Procedure permits a defendant to challenge the

court's subject matter jurisdiction. Under Rule 12(b)(1), the plaintiff bears the burden of proving,

by a preponderance of evidence, the existence of subject matter jurisdiction. See Demetres v. E.

W. Const., Inc., 776 F.3d 271, 272 (4th Cir. 2015); see also The Piney Run Preservation Ass'n v.

Cty. Comm'rs of Carroll Cty., 523 F.3d 453, 459 (4th Cir. 2008); Evans v. B.F. Perkins Co., 166



                                                     2
          Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 3 of 7



F.3d 642, 647 (4th Cir. 1999). However, a court should grant a motion to dismiss for lack of

subject matter jurisdiction under Rule 12(b)(1) “‘only if the material jurisdictional facts are not in

dispute and the moving party is entitled to prevail as a matter of law.’” B.F. Perkins, 166 F.3d at

647 (citation omitted). A challenge to subject matter jurisdiction under Rule 12(b)(1) may proceed

“in one of two ways”: either by a facial challenge or a factual challenge. Kerns v. United States,

585 F.3d 187, 192 (4th Cir. 2009); accord Hutton v. Nat'l Bd. of Exam'rs Inc., 892 F.3d 613, 620-

21 (4th Cir. 2018). Here, defendant raises a facial challenge to the Complaint.

                                              B. Jurisdiction

       This court is one of limited jurisdiction. Gunn v. Minton, 586 U.S. 251, 256 (2013);

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see Home Depot U.S.A.,

Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019); Exxon Mobil Corp. v. Allapattah Servs., Inc., 545

U.S. 546, 552, (2005). “A court is to presume, therefore, that a case lies outside its limited

jurisdiction unless and until jurisdiction has been shown to be proper.” United States v. Poole, 531

F.3d 263, 274 (4th Cir. 2008) (citing Kokkonen, 511 U.S. at 377). Moreover, the “burden of

establishing subject matter jurisdiction is on . . . the party asserting jurisdiction.” Robb Evans &

Assocs., LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010); accord Hertz Corp. v. Friend, 559

U.S. 77, 96 (2010); McBurney v. Cuccinelli, 616 F.3d 393, 408 (4th Cir. 2010).

         In general, a district court may hear claims only that arise from a federal question

presented, 28 U.S.C. § 1331, or which are based on diversity of citizenship, 28 U.S.C. § 1332.

Federal question jurisdiction exists for any civil action “arising under the Constitution, laws, or

treaties of the United States,” 28 U.S.C. § 1331. Diversity jurisdiction exists where the parties are

residents of different states and the amount in controversy exceeds $75,000, 28 U.S.C. § 1332. If

at any time a court determines that it lacks subject matter jurisdiction, the court must dismiss the



                                                  3
           Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 4 of 7



action. Fed. R. Civ. P. 12(h)(3); Kontrick v. Ryan, 540 U.S. 443, 455 (2004); see also Arbaugh v.

Y & H Corp., 546 U.S. 500, 506-07 (2006).

        1. Diversity of Citizenship of the Parties

        Defendant argues that plaintiff has not met the requisites for diversity jurisdiction. ECF 6-

1 at 3-4. First, plaintiff and defendant are citizens of the same state, Maryland. According to the

Complaint, plaintiff is domiciled in Maryland. ECF 1 at 1. GBMC is incorporated in Maryland,

with its principal place of business in Towson, Maryland. Affidavit of Susan F. Martielli, ECF 6-

2, ¶ 4-5. Second, plaintiff has not satisfied amount in controversy requirement, because she does

not assert that the matter in controversy exceeds $75,000. ECF 1 at 5. The relief plaintiff seeks is

for the court to direct defendant to cease retaliation against her, and to award her “some

compensation if possible,” without stating a specific amount. Id.

        Under these facts, plaintiff provides no grounds for jurisdiction based on diversity of the

parties’ citizenship.

        2. Federal Question Jurisdiction

        Defendant next asserts that no federal question is presented on the face of the Complaint.

ECF 6-1 at 4-6. A “case arises under federal law when federal law creates the cause of action

asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013); see also Am. Well Works Co. v. Layne &

Bowler Co., 241 U.S. 257, 260 (1916) (stating that a “suit arises under the law that creates the

cause of action”). A claim is also deemed to arise under federal law for purposes of 28 U.S.C. §

1331 when, although it finds its origins in state law, “the plaintiff's right to relief necessarily

depends on resolution of a substantial question of federal law.” Empire Healthchoice Assurance

Inc. v. McVeigh, 547 U.S. 677, 690(2006); see Franchise Tax Bd. of State of California v.

Construction Laborers Vacation Trust for Southern California, 463 U.S. 1,13 (1983).



                                                 4
           Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 5 of 7



       GBMC accurately notes that plaintiff asserts no facts to suggest that her employment

claims arise under federal law, whether it be Title VII of the Civil Rights Act of 1964, 42 U.S .C.

§ 2000e et seq.; the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12111 et seq.; the

Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq., or any other federal

law. ECF 6-1 at 4. Further, plaintiff does not allege that she was terminated from employment

based on any legally protected basis to support a federal employment claim. Id. at 5. Rather,

plaintiff alleges that she was unfairly terminated for not coming to work on days she claims she

was not scheduled to work. Id.

       Defendant asserts that the claim is essentially one for wrongful termination, which arises

under state law, or tortious interference, which also arises under state law. Id. And, according to

GBMC, such a claim would be untimely filed, as the statute of limitations for such a state law

claim is three years. See ECF 6-1 at 5 n.2; see also Md. Code, Cts. & Jud. Proc. § 5-101; Bowman-

Cook v. Wash. Metro. Area Transit Auth., Civ. No. DKC-14-1877, 2017 WL 3592450, at *5 (D.

Md. Aug. 21, 2017) (applying § 5-101).1

       GBMC also argues that, even if a basis for federal question jurisdiction were apparent from

the face of the Complaint, plaintiff presents no evidence that she exhausted her administrative

remedies by filing her claims with the Equal Employment Opportunity Commission (“EEOC”)

prior to filing this lawsuit. ECF 6-1 at 5-6; see Sydnor v. Fairfax Cty., 681 F.3d 591, 592 (4th Cir.

2012) (exhaustion requirements apply to claims under Title VII and the ADA); Byington v. NBRS

Financial Bank, 903 F. Supp. 2d 342, 348 (D. Md. 2012) (noting exhaustion requirement applies

to ADEA claims). Failure to follow these procedures will bar the claimant from bringing suit.



       1
        Because plaintiff alleges continuing misconduct by GBMC, the claims are not necessarily
barred by limitations.

                                                 5
          Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 6 of 7



       Plaintiff does not dispute defendant’s arguments in her response letter. And, in light of the

circumstances described above, the court does not appear to have a basis to exercise jurisdiction

over this matter. However, because plaintiff is self-represented, and her filings are subject to

liberal construction, I will grant her leave to amend, until March 19, 2021.

       To comply with the Federal Rules of Civil Procedure, a complaint must contain, at a

minimum, a short and plain statement of the claim that shows the plaintiff is entitled to relief and

a request for relief. See Fed. R. Civ. Proc. 8(a). Additionally, under Rule 8(a), a pleading must

“give the defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.”

Swierkiewicz v. Sorema N. A., 534 U.S. 506, 512 (2002) (quoting Conley v. Gibson, 355 U.S. 41,

47 (1957)). Under Rule 8(d)(1), each allegation in a complaint should be “simple, concise, and

direct.” A pleading that offers labels and conclusions or a formulaic recitation of the elements of

a cause of action does not satisfy Rule 8’s basic pleading requirements. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       Therefore, if plaintiff seeks to amend her suit, she should include the following

information: a clarification as to whether plaintiff is alleging that defendant violated federal law

in terminating her employment; the name(s) of the law or laws; facts to show how these laws were

violated; and the names of any persons she believes unlawfully terminated her employment, with

facts in support. Plaintiff should also specify whether plaintiff has presented her claims to the

EEOC and the results.

       Plaintiff is also directed to write the above case number on the amended complaint.

Plaintiff is cautioned that if she fails to comply with this Order, the suit may be dismissed, without

prejudice, and without further notice.




                                                  6
         Case 1:21-cv-00008-ELH Document 9 Filed 02/18/21 Page 7 of 7




                                    III. CONCLUSION

       For the foregoing reasons, I will grant the motion, without prejudice, and with leave to

amend. A separate Order follows.



February 18, 2021                                 /s/
Date                                       Ellen L. Hollander
                                           United States District Judge




                                              7
